


INDEMNIFICATION AGREEMENT
THIS AGREEMENT is made this ____ day of ____, 2014, by and between KBR, Inc., a
Delaware corporation (the “Company”), and the undersigned Director (“Director”).
WITNESSETH
WHEREAS, Director is a member of the Board of Directors of the Company and in
such capacity is performing a valuable service for the Company; and
WHEREAS, the Company has purchased and presently maintains a policy or policies
of Directors’ and Officers’ Liability Insurance (“D&O Insurance”) covering
certain liabilities which may be incurred by the directors and officers of the
Company in the performance of their services for the Company; and
WHEREAS, developments with respect to the provisions of D&O Insurance and with
respect to the application, amendment and enforcement of statutory, charter and
bylaw indemnification provisions generally have raised questions concerning the
adequacy and reliability of the protection accorded to directors thereby and may
increase the difficulty of attracting and retaining qualified persons to serve
as directors of the Company; and
WHEREAS, the Board of Directors of the Company has determined that difficulties
relating to the attraction and retention of such persons would be detrimental to
the best interests of the Company and of its stockholders and that the Company
should act to assure such persons that there will be increased certainty of
indemnification protection in the future; and
WHEREAS, the Delaware General Corporation Law and the Bylaws of the Company (the
“Bylaws”) provide that they are not exclusive of any other rights to which those
seeking indemnification or advancement of expenses may be entitled, and thereby
contemplate that contracts may be entered into between the Company and members
of its Board of Directors with respect to indemnification of such directors; and
WHEREAS, in order to lessen or alleviate the aforementioned concerns and thereby
induce Director to serve and to continue to serve as a member of the Board of
Directors of the Company, the Company has determined that it is in its best
interests to enter into this Agreement with Director;
NOW, THEREFORE, in consideration of the above premises and of Director’s
continued service as a member of the Company’s Board of Directors after the date
hereof, the parties hereto agree as follows:
1.Indemnification – General. The Company shall, to the fullest extent, and only
to the extent, permitted by applicable law in effect on the date hereof and to
such greater extent as applicable law may thereafter from time to time permit,
indemnify and hold Director harmless from and against any and all losses,
liabilities, claims, damages and Expenses (as hereinafter defined) whatsoever
arising out of any event or occurrence related to the fact that Director is or
was a Director of the Company or is or was serving in another Corporate Status
(as hereinafter defined). The rights of Director provided under the preceding
sentence shall include, but shall not be limited to, the rights set forth in the
other Sections of this Agreement.
2.    Proceedings Other than Proceedings by or in the Right of the Company.
Director shall be entitled to the indemnification rights provided in this
Section 2 if, by reason of Director’s Corporate Status (as hereinafter defined),
Director is, or is threatened to be made, a party to (or other participant in),
or is, or is required to prepare to be, a witness to, any threatened, pending or
completed Proceeding (as hereinafter defined), other than a Proceeding by or in
the right of the Company. Pursuant to this Section 2, Director shall be
indemnified against Expenses, judgments, penalties, fines and amounts paid in
settlement actually and reasonably incurred by Director or on Director’s behalf
in connection with such Proceeding or any claim, issue or matter therein, if
Director acted in good faith and in a manner Director reasonably believed to be
in, or not opposed to, the best interests of the Company, and, with respect to
any criminal Proceeding, had no reasonable cause to believe Director’s conduct
was unlawful.
3.    Proceedings by or in the Right of the Company. Director shall be entitled
to the indemnification rights provided in this Section 3 if, by reason of
Director’s Corporate Status, Director is, or is threatened to be made, a party
to (or other participant in), or is or is required to prepare to be a witness
to, any threatened, pending or completed Proceeding brought by or in the right
of the Company to procure a judgment in its favor. Pursuant to this Section 3,
Director shall be indemnified against Expenses actually and reasonably incurred
by Director or on Director’s behalf in connection with such Proceeding if
Director acted in good faith and in a manner Director reasonably believed to be
in, or not opposed to, the best interests of the Company. Notwithstanding the
foregoing, no indemnification against such Expenses shall be made in respect of
any claim, issue or matter in such Proceeding as to which Director shall have
been adjudged, in a final adjudication of the Proceeding not subject to further
appeal, to be liable to the Company if applicable law prohibits such
indemnification; provided, however, that, if applicable law so permits,
indemnification against Expenses shall nevertheless be made by the Company
despite any adjudication of liability, if and only to the extent that the Court
of Chancery of the State of Delaware, or the court in which such Proceeding
shall have been brought or is pending, shall determine.
4.    Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provision of this Agreement, to the extent
that Director is, by reason of Director’s Corporate Status, a party to and is
successful, on the merits or otherwise, in any Proceeding, Director shall be
indemnified against all Expenses actually and reasonably incurred by Director or
on Director’s behalf in connection therewith. If Director is not wholly
successful in such Proceeding but is successful on the merits or otherwise, as
to one or more but less than all claims, issues or matters in such Proceeding,
the Company shall indemnify Director against all Expenses actually and
reasonably incurred by Director or on Director’s behalf in connection with each
successfully resolved claim, issue or matter. For the purposes of this Section 4
and without limitation, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.
5.    Contribution. In the event that the indemnity contained in Sections 2, 3
or 4 of this Agreement is unavailable or insufficient to hold Director harmless
in a Proceeding described therein, then in accordance with the non-exclusivity
provisions of the Delaware General Corporation Law and the Bylaws, and separate
from and in addition to, the indemnity provided elsewhere herein, the Company
shall contribute to Expenses, judgments, penalties, fines and amounts paid in
settlement actually and reasonably incurred by or on behalf of Director in
connection with such Proceeding or any claim, issue or matter therein, in such
proportion as appropriately reflects the relative benefits received by, and
fault of, the Company on the one hand and Director on the other hand in the
acts, transactions or matters to which the Proceeding relates and other
equitable considerations.
6.    Procedure for Determination of Entitlement to Indemnification.
(a)    To obtain indemnification under this Agreement, Director shall submit to
the Company a written request, including such documentation and information as
is reasonably available to Director and is reasonably necessary to determine
whether and to what extent Director is entitled to indemnification. The
determination of Director’s entitlement to indemnification shall be made not
later than 60 days after receipt by the Company of the written request for
indemnification. The Secretary of the Company shall, promptly upon receipt of
such a request for indemnification, advise the Board of Directors in writing
that Director has requested indemnification.
(b)    Director’s entitlement to indemnification or contribution under any of
Sections 2, 3, 4 and 5 of this Agreement shall be determined in the manner
provided under this Section 6(b).
(i)    If there has been no Change of Control (as hereinafter defined) at the
time the request for indemnification is submitted, Director’s entitlement to
indemnification shall be determined (i) by the Board of Directors by a majority
vote of a quorum of the Board consisting of Disinterested Directors (as
hereinafter defined); (ii) by Independent Counsel (as hereinafter defined), in a
written opinion if a quorum of the Board of Directors consisting of
Disinterested Directors is not obtainable or, even if obtainable, such quorum of
Disinterested Directors so directs; or (iii) by the stockholders of the Company.
(ii)    If there has been a Change of Control at the time the request for
indemnification is submitted, Director’s entitlement to indemnification shall be
determined in a written opinion by Independent Counsel.
(iii)    If, with regard to Section 5 of this Agreement, such a determination is
not permitted by law or, in the case of a determination to be made pursuant to
Section 6(b)(i), if a quorum of Disinterested Directors so directs, such
determination shall be made by the Court of Chancery of the State of Delaware or
the court in which the Proceeding giving rise to the claim for indemnification
is brought.
(c)    In the event that the determination of entitlement to indemnification is
to be made by Independent Counsel pursuant to Section 6(b) of this Agreement,
the Independent Counsel shall be selected as provided in this Section 6(c).
(i)    If there has been no Change of Control at the time the request for
indemnification is submitted, the Independent Counsel shall be selected by the
Board of Directors, and the Company shall give written notice to Director
advising Director of the identity of the Independent Counsel so selected within
ten days after receipt of the request for indemnification. Director may, within
fourteen days after receipt of such written notice of selection shall have been
given, deliver to the Company a written objection to such selection. Such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of “Independent Counsel” as defined in
Section 13 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion. If, within 30 days after
submission by Director of a written request for indemnification pursuant to
Section 6(a) of this Agreement, no Independent Counsel shall have been selected
pursuant to the terms of this Section 6(c)(i), or if selected shall have been
objected to, in accordance with this Section 6(c)(i), either the Company or
Director may petition the Court of Chancery of the State of Delaware for a
determination as to whether Director’s objection, if any, has been made without
a reasonable basis and/or for the appointment as Independent Counsel of a person
selected by such court or by such other person as such court shall designate,
and any person so appointed shall act as Independent Counsel under Section 6(b)
of this Agreement.
(ii)    If there has been a Change of Control at the time the request for
indemnification is submitted, Director shall give the Company written notice
advising of the identity and address of the Independent Counsel selected by
Director. The Company may, within seven days after receipt of such written
notice of selection, deliver to Director a written objection to such selection.
Director may, within five days after the receipt of such objection from the
Company, submit the name of another Independent Counsel and the Company may,
within seven days after receipt of such written notice of selection, deliver to
Director a written objection to such selection. Such objection may be asserted
only on the ground that the Independent Counsel so selected does not meet the
requirements of “Independent Counsel” as defined in Section 13 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. Director may petition the Court of Chancery of the
State of Delaware for a determination that the Company’s objection to the first
and/or second selection of Independent Counsel is without a reasonable basis
and/or for the appointment as Independent Counsel of a person selected by such
court.
(iii)    The Company shall pay all reasonable fees and expenses incident to the
procedures of this Section 6(c), regardless of the manner in which any
Independent Counsel is selected or appointed.
(d)    The procedures and presumptions provided for under Article V, Section 8
of the Bylaws as in effect on the date hereof shall be applicable to any
determination of entitlement to indemnification under this Section 6.
(e)    In the event that (i) it is determined in accordance with the foregoing
provisions of this Section 6 that Director is not entitled to indemnification or
other benefits hereunder, (ii) the Company (or other applicable person) fails to
make a determination of entitlement, (iii) the Company fails to make timely
payment of indemnifiable amounts or advancement of Expenses in accordance with
this Agreement or (iv) the Company or any other person takes or threatens to
take any action to declare this Agreement void or unenforceable, or institutes
any litigation or other action or proceeding designed to deny, or to recover
from, Director the benefits provided or intended to be provided to Director
hereunder, Director shall be entitled to an adjudication in the Court of
Chancery of the State of Delaware as to his or her entitlement to such
indemnification or other benefits afforded hereunder.
7.    Advancement of Expenses. The Company shall advance all reasonable Expenses
incurred by or on behalf of Director in connection with any Proceeding within 20
days after the receipt by the Company of a statement or statements from Director
requesting such advance or advances from time to time, whether prior to or after
final disposition of such Proceeding. Director shall, and hereby undertakes to,
repay any Expenses advanced if it shall ultimately be determined that Director
is not entitled to be indemnified against such Expenses.
8.    Presumptions and Effect of Certain Proceedings.
(a)    Director shall be presumed to be entitled to indemnification and
advancement of Expenses under this Agreement upon submission of a request
therefor in accordance with this Agreement. The Company shall have the burden of
proof in overcoming such presumption, and such presumption shall be used as a
basis for a determination of entitlement to indemnification and advancement or
reimbursement of Expenses unless the Company overcomes such presumption by clear
and convincing evidence. The termination of any proceeding described in any of
Sections 2, 3 or 4 of this Agreement, or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Director to indemnification
or advancement of Expenses or create a presumption that Director did not act in
good faith and in a manner which Director reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
Proceeding, that Director had reasonable cause to believe that Director’s
conduct was unlawful. Except as otherwise expressly provided in this Agreement,
the knowledge and/or actions, or failure to act, of any other director, officer,
employee, agent or fiduciary of the Company or of any other corporation,
partnership, limited liability company, association, joint venture, trust,
employee benefit plan or other enterprise shall not be imputed to Director for
purposes of determining any right to indemnification or advancement of Expenses
under this Agreement.
(b)    If the Company (or other applicable person) selected under Section 6 of
this Agreement to determine whether Director is entitled to indemnification
shall not have made a determination within 60 days after receipt by the Company
of the request therefor, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Director shall be entitled
to such indemnification, absent (i) a misstatement by Director of a material
fact, or an omission of a material fact necessary to make Director’s statement
not materially misleading, in connection with the request for indemnification,
or (ii) a prohibition of such indemnification under applicable law.
9.    Term of Agreement. All agreements and obligations of the Company contained
herein shall commence as of the time Director commenced to serve as a director,
officer, employee or agent of the Company (or commenced to serve at the request
of the Company as a director, officer, employee or agent of another corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise) and shall continue for so long as Director shall so
serve or shall be, or could become, subject to any possible Proceeding in
respect of which Director is granted rights of indemnification or advancement of
Expenses hereunder even if Director may have ceased to be a director or hold any
other Corporate Status. For the avoidance of doubt, nothing contained herein
shall be construed as giving Director any right to serve as a director of the
Company or in any other Corporate Status.
10.    Notification and Defense of Claim. Promptly after receipt by Director of
notice of the commencement of any Proceeding, Director will, if a claim in
respect thereof is to be made against the Company under this Agreement, notify
the Company of the commencement thereof; but the omission to notify the Company
will not relieve it from any liability which it may have to Director otherwise
than under this Agreement. With respect to any such Proceeding as to which
Director notifies the Company of the commencement thereof:
(a)    The Company will be entitled to participate therein at its own expense.
(b)    Except as otherwise provided below, to the extent that it may wish, the
Company jointly with any other indemnifying party similarly notified will be
entitled to assume the defense thereof, with counsel satisfactory to Director.
After notice from the Company to Director of its election so to assume the
defense thereof, the Company will not be liable to Director under this Agreement
for any legal or other Expenses subsequently incurred by Director in connection
with the defense thereof other than reasonable costs of investigation or as
otherwise provided below. Director shall have the right to employ its counsel in
such Proceeding but the fees and Expenses of such counsel incurred after notice
from the Company of its assumption of the defense thereof shall be at the
expense of Director unless (i) the employment of counsel by Director has been
authorized by the Company, or (ii) Director shall have reasonably concluded that
there may be a conflict of interest between the Company and Director in the
conduct of the defense of such Proceeding, or (iii) the Company shall not in
fact have employed counsel to assume the defense of such Proceeding, in each of
which cases the fees and Expenses of counsel shall be at the expense of the
Company. The Company shall not be entitled to assume the defense of any
Proceeding brought by or on behalf of the Company or as to which Director shall
have made the conclusion provided for in (ii) above.
(c)    The Company shall not be liable to indemnify Director under this
Agreement for any amounts paid in settlement of any Proceeding or claim effected
without its written consent. The Company shall not settle any Proceeding or
claim in any manner which would include an admission of fault of Director or
impose any penalty or limitation on Director without Director’s written consent.
Neither the Company nor Director will unreasonably withhold, delay or condition
its consent to any proposed settlement.
11.    Enforcement; Duplicate Payments; Insurance.
(a)    The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Director to continue as a director of the Company, and acknowledges that
Director is relying upon this Agreement in continuing in such capacity.
(b)    In the event Director is required to bring any action to enforce rights
or to collect moneys due under this Agreement and is successful in such action,
the Company shall reimburse Director for all of Director’s reasonable Expenses
in bringing and pursuing such action.
(c)    The Company shall not be liable under this Agreement to make payments of
amounts otherwise indemnifiable hereunder to the extent that Director has
otherwise actually received such payment under any insurance policy, contract,
agreement or otherwise of the amounts otherwise indemnifiable hereunder;
(d)    To the extent the Company maintains D&O Insurance, Director shall be
covered by such policy or policies, in accordance with its or their terms, to
the maximum extent of the coverage provided to any other director or officer of
the Company. If, at the time the Company receives from Director any notice of
the commencement of a Proceeding, the Company has such insurance in effect which
would reasonably be expected to cover such Proceeding, the Company shall give
prompt notice of the commencement of such Proceeding to the insurers in
accordance with the procedures set forth in such policy or policies. The Company
shall thereafter take all necessary or reasonably desirable action to cause such
insurers to pay, on behalf of Director, all amounts payable as a result of such
Proceeding in accordance with the terms of such policy or policies.
12.    Non-Exclusivity of Rights. The rights of indemnification and to receive
advancement of Expenses as provided by this Agreement shall not be deemed
exclusive of any other rights to which Director may at any time be entitled
under applicable law, the Certificate of Incorporation of the Company, the
Bylaws, any agreement, a vote of stockholders or a resolution of directors, or
otherwise. None of the foregoing, including any amendment or alteration of the
Certificate of Incorporation of the Company or the Bylaws or any other
agreement, shall adversely affect the rights provided to Director under this
Agreement.
13.    Definitions. For purposes of this Agreement:
(a)    “Change of Control” means a change in control of the Company after the
date Director acquired Director’s Corporate Status, which shall be deemed to
have occurred in any one of the following circumstances occurring after such
date: (i) there shall have occurred an event which would be required to be
reported with respect to the Company in response to Item 6(e) of Schedule 14A of
Regulation 14A (or in response to any similar item on any similar schedule or
form) promulgated under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), whether or not the Company is then subject to such reporting
requirement; (ii) any “person” (as such term is used in Sections 13(d) and 14(d)
of the Exchange Act) shall have become the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 35% or more of the combined voting power of the Company’s
then outstanding voting securities without prior approval of at least two-thirds
of the members of the Board of Directors in office immediately prior to the
initial acquisition of beneficial ownership by such person who attains such
percentage interest; (iii) the Company is a party to a merger, consolidation,
sale of assets or other reorganization, or an actual or threatened election
contest (as such terms are used in Rule 14a-12(c) promulgated under the Exchange
Act) or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board of Directors (collectively, an “Actual
or Threatened Proxy Contest”), as a consequence of which members of the Board of
Directors in office immediately prior to such transaction or event constitute
less than a majority of the Board of Directors thereafter; or (iv) during any
period of two consecutive years, individuals who at the beginning of such period
constituted the Board of Directors (including, for this purpose, any new
director whose election or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds of the directors then still in
office who were directors at the beginning of such period but not including any
such new director whose initial assumption of office occurs as a result of an
Actual or Threatened Proxy Contest, including by reason of any agreement
intended to avoid or settle an Actual or Threatened Proxy Contest) cease for any
reason to constitute at least a majority of the Board of Directors; provided,
however, that notwithstanding the foregoing, the distribution of the shares of
the Company’s common stock in one or multiple transactions by Halliburton
Company, a Delaware corporation (“Halliburton”), to its stockholders shall not
be a Change of Control.
(b)    “Corporate Status” describes the status of a person who is or was a
director, officer, employee, agent or fiduciary of the Company or of any other
corporation, partnership, limited liability company, association, joint venture,
trust, employee benefit plan or other enterprise which such person is or was
serving at the request of the Company.
(c)    “Disinterested Director” means a director of the Company who is not and
was not at any time a party to the Proceeding in respect of which
indemnification is sought by Director.
(d)    “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating or being or preparing to be a witness in, or
otherwise participating in, a Proceeding. Expenses also shall include Expenses
incurred in connection with any appeal resulting from any Proceeding, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedeas bond, or other appeal bond or its equivalent.
(e)    “Independent Counsel” means a law firm, or a member of a law firm, that
is experienced in matters of corporation law and neither presently is, nor in
the five years previous to its selection or appointment has been, retained to
represent: (i) the Company or Director in any matter material to either such
party or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Director in an action to determine Director’s
rights under this Agreement.
(f)    “Proceeding” includes any action, suit, arbitration, alternate dispute
resolution mechanism, investigation, administrative hearing or any other
proceeding whether civil, criminal, administrative or investigative, except one
initiated by Director pursuant to Article V, Section 10 of the Bylaws to enforce
Director’s rights under Article V of the Bylaws or pursuant to Section 6(e) of
this Agreement.
14.    Severability. Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others, so that if any provision
hereof shall be held to be invalid or unenforceable for any reason, such
invalidity or unenforceability shall not affect the validity or enforceability
of the other provisions hereof.
15.    Governing Law; Binding Effect; Amendment and Termination; Specific
Performance; Interpretation.
(a)    THIS AGREEMENT SHALL BE INTERPRETED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE. If a court of competent jurisdiction shall make a
final determination that the provisions of the law of any state other than
Delaware govern indemnification by the Company of Director, then the
indemnification provided under this Agreement shall in all instances be
enforceable to the fullest extent permitted under such law, notwithstanding any
provision of this Agreement to the contrary.
(b)    This Agreement shall be binding upon Director and upon the Company, its
successors and assigns, and shall inure to the benefit of Director, Director’s
heirs, spouses, executors, administrators, personal representatives and assigns
and to the benefit of the Company, its successors and assigns.
(c)    No amendment, modification, termination or cancellation of this Agreement
shall be effective unless executed in writing by both of the parties.
(d)    Each party hereto may enforce this Agreement by seeking specific
performance hereof, without any necessity of showing irreparable harm or posting
a bond, which requirements are hereby waived, and the parties agree that by
seeking specific performance, Director shall not be precluded from seeking or
obtaining any other relief to which he or she may be entitled.
(e)    It is understood that the parties hereto intend this Agreement to be
interpreted and enforced so as to provide indemnification to Director to the
fullest extent now or hereafter permitted by the Delaware General Corporation
Law notwithstanding that such indemnification may not be specifically authorized
by the Certificate of Incorporation of the Company or the Bylaws, or by statute
as of the date hereof. In the event of any change after the date of this
Agreement in any applicable law, statute or rule which expands the right of a
Delaware corporation to indemnify a member of its board of directors or an
officer, employee, agent or fiduciary, it is the intent of the parties hereto
that Director shall enjoy by this Agreement the greater benefits afforded by
such change. In the event of any change in any applicable law, statute or rule
which narrows the right of a Delaware corporation to indemnify a member of its
board of directors or an officer, employee, agent or fiduciary, such change, to
the extent not otherwise required by such law, statute or rule to be applied to
this Agreement, shall have no effect on this Agreement or the parties’ rights
and obligations hereunder.
(f)    Both the Company and Director acknowledge that in certain instances,
federal law or applicable public policy may prohibit the Company from
indemnifying its directors, officers, employees, consultants, fiduciaries or
agents under this Agreement or otherwise. Director understands and acknowledges
that the Company may be required to submit the question of indemnification to a
court in certain circumstances for a determination of the Company’s right, under
public policy, to indemnify Director.
The parties have executed this Agreement as of the day and year first above
written.
KBR, INC.
By: __________________________
    Name:    Andrew D. Farley
    Senior Vice President, General Counsel
    and Secretary
__________________________
Name:    
Title:    Director

  

